Title: 7th.
From: Adams, John Quincy
To: 


       The Palladian band, have begun to exercise, and Captain Vose, feels quite important. I do not know, that I ever saw a man more gratified, with a distinction, of so little Importance. But ambition has almost always a trifle for its aim, and rattle for rattle, I do not see why this should not be as good as any other. I have not join’d this Company, because I fear there will be such disputes, and disorders, arising from it, as will make it disagreeable, if not wholly abolish it in a short Time: another Reason is, that it will employ more time, than I should wish to spend in mere amusement.
      